Judgment unanimously affirmed. Memorandum: The prosecutor’s statements on summation did not constitute improper vouching for the credibility of the police witnesses, but were made "in fair response to statements made by the defense [citation omitted]” (People v Maisonet, 172 AD2d 274, lv denied 78 NY2d 969). In light of the lengthy criminal history of defendant, we conclude that his sentence is neither unduly harsh nor severe (see, CPL 470.15 [2] [c]). Finally, we reject the contention that juror misconduct deprived defendant of a fair trial (see, People v Estrada, 191 AD2d 286, lv denied 81 NY2d 1013). (Appeal from Judgment of Erie County Court, Drury, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.